                      Case 1:20-cv-05441-KPF Document 239 Filed 11/17/20 Page 1 of 2




MEMO ENDORSED
                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                             LAW DEPARTMENT                                               KAMI Z. BARKER
Corporation Counsel                                 100 CHURCH STREET                                  Mobile: (646) 960-1103
                                                  NEW YORK, NY 10007-2601                               kbarker@law.nyc.gov




                                                                                         November 17, 2020

        BY ECF
        Hon. Katherine Polk Failla
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, NY 10007

                                Re:        Uniformed Fire Officers Association, et al. v. Bill DeBlasio, et al.
                                           20-cv-05441 (KPF) (RWL)


        Dear Judge Failla:

                        I am an Assistant Corporation Counsel in the office of James E. Johnson,
        Corporation Counsel of the City of New York, attorney for City Defendants in the above-
        referenced action. I write to respectfully request a five-page extension to Your Honor’s rules on
        limiting reply memorandum to 10 pages. This extension, permitting a 15-page submission, will
        allow City Defendants to properly respond to plaintiffs’ arguments, as raised in their First
        Amended Complaint and their opposition brief, as well as to comprehensively set forth our
        categorical grounds for dismissal. This is City Defendants’ first request for a page-limit extension,
        and all parties consent to this request.

                                                                         Respectfully submitted,




                                                          By:     ECF:                  /s/
                                                                                Kami Z. Barker
                                                                         Assistant Corporation Counsel

        cc:      DLA Piper (by ECF)
                 Anthony Coles
                 Attorney for Plaintiffs
          Case 1:20-cv-05441-KPF Document 239 Filed 11/17/20 Page 2 of 2




         Orrick, Herrington & Sutcliffe LLP (by ECF)
         Alex V. Chachkes
         Margaret Wheeler-Frothingham
         Attorneys for Defendant-Intervenor
         Communities United for Police Reform (“CPR”)


Application GRANTED.



Dated:    November 17, 2020                SO ORDERED.
          New York, New York



                                           HON. KATHERINE POLK FAILLA
                                           UNITED STATES DISTRICT JUDGE




                                             2
                                             - -
